t c memo united_states tax_court victoria rae moore petitioner v commissioner of internal revenue respondent docket no filed date victoria rae moore pro_se nhi t luu for respondent memorandum opinion gerber judge in a petition filed date petitioner alleged that respondent abused his discretion in denying her relief under section from joint income_tax all section references are to the internal_revenue_code in effect for the period under consideration and all rule references are to the tax court’s rules_of_practice and procedure unless otherwise indicated liabilities for and on date respondent’s motion for summary_judgment was filed the issues remaining for our consideration are whether this case is ripe for summary_judgment and whether petitioner is barred by the doctrine_of res_judicata from seeking sec_6015 relief or more particularly whether she meaningfully participated in two prior tax_court proceedings which resolved her tax_liabilities for the and tax years background petitioner and her former husband the moores filed joint federal_income_tax returns for their taxable years and on each of those joint returns the moores claimed partnership losses from cattle breeding the partnerships were formed promoted and operated by walter j hoyt iii from about through hoyt organized promoted and operated more than cattle breeding partnerships hoyt also organized promoted and operated sheep breeding partnerships from to his subsequent removal around hoyt was the tax_matters_partner of each hoyt partnership from approximately through hoyt was a licensed enrolled_agent and as such he represented many of the hoyt partners before the internal_revenue_service irs in hoyt’s enrolled_agent status was revoked hoyt was convicted of various criminal charges in johnson v commissioner tcmemo_2007_29 by means of an date determination respondent disallowed the moores’ claimed partnership losses and determined income_tax deficiencies additions to tax and penalties for the taxable years and by means of an date determination respondent disallowed the moores’ claimed partnership losses for and determined an income_tax deficiency and penalties for that year the moores carried back some of those losses to their through tax years on date the moores petitioned the tax_court seeking review of respondent’s date determination that case was assigned docket no among other allegations the moores contended in docket no that the 3-year period for assessment had expired but no claim for relief was alleged under sec_6013 initially the moores were pro_se in docket no and on date entries of appearance were filed on behalf of the moores by attorneys wendy s pearson and terri a merriam attorney merriam filed an amendment to the petition on date alleging an alternative legal theory but no mention of sec_6013 or innocent spouse relief was contained in the amended pleading sec_6013 was the predecessor to sec_6015 allowing under certain circumstances relief from joint_and_several tax_liability at times these provisions were referred to as innocent spouse provisions on date jennifer a gellner filed an entry of appearance on behalf of the moores in docket no and on that same date she filed a status report with the court on date attorneys pearson merriam and gellner filed a petition regarding the moores’ tax_year in response to the date notice issued by respondent that case was assigned docket no in that petition it was alleged that the moores were entitled to a theft_loss for but no sec_6015 relief from joint_and_several_liability was alleged on date respondent’s counsel in docket no sent a letter to the moores’ attorneys listing the issues in that case and asking whether the list was accurate and complete relief from joint_and_several tax_liability was not listed as an issue in the case it was also requested that the letter be forwarded to petitioner and her husband if their attorneys withdrew from the case on date attorneys pearson merriam and gellner moved to withdraw as counsel of record and their motions were granted date thereafter respondent sent petitioner two letters august and date requesting that respondent be notified of petitioner’s position in the case in a letter dated date petitioner stated i feel i should get the same settlement that the other hoyt partners get and i was an innocent spouse and didn’t find out until years later it was a scam on date respondent’s counsel mailed petitioner a letter with respect to both docketed cases advising that if she believed she was entitled to sec_6015 relief she should amend her pleadings in addition respondent’s counsel sent petitioner a copy of the text of sec_6015 along with that letter on date respondent’s counsel spoke with petitioner by telephone to arrange a meeting and in that conversation petitioner acknowledged that she had read sec_6015 provided with the date letter a pretrial meeting was held on date and at that meeting petitioner informed respondent’s counsel that she would notify respondent if she intended to concede the two tax_court cases on date petitioner engaged in a telephone conversation with mr moore respondent’s counsel and the court during that conversation respondent’s counsel advised the court that she believed that the assessments of the tax for the taxable years through might have been barred by the running of the period for assessment thereafter both of petitioner’s cases were set for trial on date at portland oregon on date respondent’s counsel spoke with petitioner who advised that she intended to settle the pending cases on date respondent conceded by means of an amended answer the period for assessment had expired with respect to the moores’ tax years through petitioner and mr moore executed settlement documents resolving all of the issues in the cases pending before the court on august and date the court entered decisions in the cases bearing docket nos and respectively setting forth income_tax deficiencies and penalties for tax years and on date the income_tax deficiencies and penalties were assessed against petitioner for her and tax years on or about date petitioner by means of a form_8857 request for innocent spouse relief sought relief from joint_and_several_liability for her and tax years following respondent’s denial petitioner filed a petition with this court instituting this proceeding discussion petitioner was a participant in two prior tax_court proceedings in which she and mr moore ultimately agreed to income_tax deficiencies and penalties based on the moores’ agreement with respondent the court entered decisions for the income_tax deficiencies and penalties respondent assessed the tax and penalties and petitioner subsequently sought relief from petitioner did not seek relief for years prior to due to respondent’s concession that the period for assessment had expired with respect to those years joint_and_several_liability under sec_6015 in this stand- alone proceeding respondent moved for summary_judgment contending that petitioner is barred under the principles of res_judicata from relitigating these same tax years summary_judgment summary_judgment is appropriate if there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b fla peach corp v commissioner 90_tc_678 in this case there is no apparent disagreement about the material facts and circumstances in the controversy although petitioner contends that she did not fully understand the legal nuances and some of the procedural aspects of the deficiency suits there is no disagreement about what occurred petitioner was informed about sec_6015 and the need to amend her pleadings prior to the time that she agreed to settle the joint income_tax liabilities for the years under consideration respondent’s counsel had referenced the potential for sec_6015 relief and petitioner was sent a copy of the statute petitioner does not deny those facts but instead she contends that she did not fully understand the legal or procedural nuances her lack of understanding did not keep her from raising a claim for relief in the prior tax_court cases she understood that relief was available when she settled the income_tax cases she resolved the cases at the urging of mr moore but was informed about the possibility of relief as an innocent spouse with that factual background this case is ripe for resolution by means of summary_judgment petitioner has made no allegations or showing that the facts are materially different from those presented by respondent in his summary_judgment motion see 790_f2d_453 6th cir see also 477_us_242 res_judicata respondent contends that petitioner is barred under the principles of res_judicata from seeking relief from joint_and_several_liability under sec_6015 there is no question that petitioner’s claim for relief in this case involves the same taxable years and liabilities as the deficiency suits there is also no question that the parties are the same in this proceeding as in the prior two and that the decisions in the prior proceedings are final the only question concerns whether the exception to the principle of res_judicata contained in sec_6015 applies sec_6015 provides that res_judicata does not apply if qualification of the individual for relief was not an issue in the prior proceeding and if the individual did not participate meaningfully it is petitioner’s burden to show by a preponderance_of_the_evidence that she did not meaningfully participate in the prior proceedings huynh v commissioner tcmemo_2006_180 monsour v commissioner tcmemo_2004_ a taxpayer who has filed a joint_return may seek relief from joint_and_several_liability by following procedures established in sec_6015 sec_6015 may apply to a tax_liability that arose after date and also to a tax_liability that arose on or before such date and remained unpaid as of date see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 116_tc_272 the doctrine_of res_judicata provides that when a court of competent jurisdiction enters a final judgment in a cause of action the parties are bound ‘not only as to every matter which was offered and received but as to any other admissible matter which might have been offered for that purpose ’ 333_us_591 quoting 94_us_351 the doctrine also applies where the court’s final_decision was based on an agreement between the parties see 15_f3d_756 8th cir sec_6015 provides that in the case of an election under sec_6015 or c for any taxable_year that is the subject of a final court decision such decision shall be conclusive unless the individual’s qualification for relief was not an issue in the prior court_proceeding and the individual did not participate meaningfully in the prior proceeding in vetrano v commissioner supra pincite we explained that an individual who participated meaningfully in a court_proceeding is precluded from electing relief under sec_6015 or c for the same taxable_year after the decision of the court becomes final whether or not the individual's qualification for relief under sec_6015 or c was an issue in the prior proceeding petitioner argues that her level of involvement in the prior case was not meaningful for purposes of sec_6015 because she was not well informed about sec_6015 relief was at times represented by counsel who were representing a large group of taxpayers and she followed mr moore’s advice to settle in effect petitioner contends that she was not involved in discussions about and or that she was not knowledgeable about law or procedure sec_1_6015-1 income_tax regs provides e res_judicata and collateral_estoppel --a requesting spouse is barred from relief from joint_and_several_liability under sec_6015 by res_judicata for any_tax year for which a court of competent jurisdiction has rendered a final_decision on the requesting spouse's tax_liability if relief under sec_6015 was at issue in the prior proceeding or if the requesting spouse meaningfully participated in that proceeding and could have raised relief under sec_6015 a requesting spouse has not meaningfully participated in a prior proceeding if due to the effective date of sec_6015 relief under sec_6015 was not available in that proceeding in this case petitioner and mr moore were embroiled in a protracted controversy with respondent involving their tax_shelter partnership losses the controversy covered the tax decade including the years through respondent’s counsel in date advised the court that the period for assessment had expired for the through tax years and ultimately respondent conceded the disputed deficiencies attributable to those years petitioner and her husband filed their petition pro_se in the first of their deficiency suits and then after approximately years became represented therein by attorneys petitioner and her husband remained represented through the filing of the petition in their second deficiency_suit until date when their attorneys were permitted to withdraw as counsel of record it was after the withdrawal of their attorneys that settlement with the government was discussed with petitioner and mr moore and the cases were resolved by agreement of the parties prior to executing the settlement petitioner who was divorced from mr moore was sent letters from respondent’s counsel alerting her to the need to amend her pleadings if she wished to allege that she was entitled to relief from the joint_and_several_liability under sec_6015 in addition petitioner was sent a copy of the text of sec_6015 petitioner engaged in a conversation about sec_6015 with respondent’s counsel but respondent’s counsel declined to provide petitioner with further advice about how and or whether to proceed to amend her pleading to allege sec_6015 relief petitioner also was being urged by mr moore to resolve the case and she took his advice petitioner contends that throughout the period that these cases were in controversy she was not knowledgeable about law or procedure and that she may have been poorly represented by counsel5 and or wrongly followed her husband’s advice under these circumstances we must decide whether petitioner’s participation was meaningful in the prior two cases so as to preclude her from seeking sec_6015 relief in this stand-alone proceeding generally with respect to the application of res_judicata the quality of advocacy and the actual knowledge of the litigants are not special circumstances in determining whether a prior judgment is a bar in subsequent litigation see jones v united the implication raised by petitioner was that the attorneys represented the interest of numerous partnership investors and that little attention was paid to petitioner’s individual issues although petitioner alludes to these conditions the court was not made privy to the actual discussions or relationship that petitioner had with her legal representatives and these matters remain a matter of conjecture for purposes of this motion for summary_judgment we assume arguendo that she was not adequately advised by her attorneys about sec_6013 or sec_6015 states 466_f2d_131 10th cir 159_f2d_391 3d cir affg a memorandum opinion of this court in this case petitioner represented herself when she agreed to settle without formally raising the question of sec_6015 relief as was stated in huynh v commissioner t c memo court cases have not yet clearly defined meaningful participation in all respects although we have indicated that merely complying with a spouse's instructions to sign various pleadings and other documents filed in prior litigation is not conclusive of meaningful participation thurner v commissioner supra pincite but signing court documents and participating in settlement negotiations are indicators of meaningful participation id monsour v commissioner supra in trent v commissioner tcmemo_2002_285 we suggested that a taxpayer who participated in meetings with an appeals officer and who voluntarily signed a decision document generally would be regarded as having participated meaningfully regardless of whether the taxpayer was represented by counsel fn ref omitted here petitioner was represented by counsel for an extended period of time significantly however after the representation ended petitioner was advised by respondent of the existence of sec_6015 and the need to amend her pleading if she wished to seek relief under that code provision that advice was provided prior to the time that petitioner voluntarily agreed to settle the outstanding issues in the two cases which did not include the question of relief under sec_6015 the fact that mr moore urged that she agree to resolve the controversy does not take away from the fact that she was informed of sec_6015 prior to settlement the fact that petitioner was informed about sec_6015 participated in meetings with respondent’s counsel and the court and voluntarily entered into a settlement makes her participation meaningful whether petitioner received good or bad advice from mr moore and or her representatives does not obviate her knowledge of the relief provisions or her opportunity to be well informed the exception to res_judicata contained in sec_6015 addresses the opportunity to raise and or pursue the relief afforded by sec_6015 petitioner participated and had that opportunity her reasons for pursuing or not pursuing relief are not dispositive under the statute regulation and case precedent because petitioner materially participated in the prior two cases involving the same tax years same tax_liabilities and same parties she is barred from relitigating the question of relief from those liabilities in this proceeding to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion for summary_judgment
